Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al (20160060483) in view of Miyamoto et al (9279036).
Matsuno teaches an imide group containing compound solution. 
Matsuno, paragraph 29 of the PGPUB, teaches an imide group-containing compound solution including an imide group-containing compound obtained by partially hydrolyzing a polyimide molded article, a solvent, and a viscosity stabilizer, in which an absorption peak derived from an imide group is observed at a wavenumber of 1,375 cm−1, an absorption peak derived from an amide group is observed at a wavenumber of 1,600 cm−1, and an absorption peak derived from a carboxyl group is observed at a wavenumber of 1,413 cm−1 in an infrared spectroscopy chart obtained by an infrared spectroscopic measurement of the imide group-containing compound, and in which the viscosity stabilizer is an orthocarboxylic ester and a chelating agent or either one of the two. 

Matsuno, paragraph 73 of the PGPUB, teaches an absorption peak (peak D) derived from the carbon of a benzene ring is observed at a wavenumber of 1,500 cm−1. 
Matsuno, paragraphs 82-83 of the PGPUB, teaches a Formula I which reads on Formula 1 of claim 1 wherein In Formula (1), the symbol X represents an alkali metal (Lithium/Li, sodium/Na, potassium/K, rubidium/Rb, or cesium/Ce) or the like, the subscript in and 1 represent a symbol that denotes the abundance (number of moles) of the polyamic acid structure located on the both sides of the poly imide structure and are usually a value within the range of from 0.1 to 0.8, and the subscript m represents a symbol that indicates the abundance (number of moles) of the polyamide structure and is usually a value within the range of from 0.2 to 0.9.)
Matsuno, paragraph 109 of the PGPUB, teaches it is preferable that the ratio (or proportion) of S1/S2 is a value within the range of from 2 to 10 when the height of the absorption peak derived from a benzene ring at the wavenumber of 1,500 cm−1 is denoted as S1 and the height of the absorption peak derived from an imide group at the wavenumber of 1,375 cm−1 is denoted as S2 in the infrared spectroscopy chart of the imide group-containing compound. 
Matsuno, paragraph 127 of the PGPUB, teaches the kind of the solvent in the imide group-containing compound solution is not also particularly limited but can preferably be water. 

Therefore, the solvent is in the range of 60 to 99% by weight when the whole amount of the aqueous solvent solution of the compound containing an imide group is 100% by weight. 
Matsuno, paragraphs 170-176 of the PGPUB, teaches a predetermined amount of an amine compound is blended with the imide group-containing compound solution in order to further improve the viscosity stability. 
The blending amount of the amine compound is a value within the range of from 0.1 to 20 parts by weight with respect to 100 parts by weight of the imide group-containing compound in the case of blending an amine compound.
When the imide group-containing compound is present within the range of from 1 to 40% by weight in solution, the amine compound would be present in the amount of .04-8% wt by weight in the solution. 
It has been demonstrated that the increase in viscosity during storage is significant particularly in a case in which the imide group-containing compound solution is an aqueous solution, and thus it is possible to remarkably suppress the increase in viscosity of the aqueous solution of imide group-containing compound during storage at room temperature by blending an amine compound, for example, at least one tertiary amine compound. 

Miyamoto, abstract, a polyamideimide precursor composition includes a resin having repeating units represented by the following formula (PA) and a solvent including water, wherein the resin is dissolved in the solvent. 
Miyamoto, col. 2, teaches in a case where an organic amine compound is dissolved in an aqueous solvent, a specific polyamideimide precursor (a carboxyl group thereof) easily goes into the state in which it is converted into an amine salt with the organic amine compound, and the solubility of the specific polyamideimide precursor in the aqueous solvent is easily increased.
Miyamoto, col. 11, teaches the organic amine compound is a compound which converts a specific polyamideimide precursor (a carboxyl group thereof) to an amine salt so as to increase its solubility in the solvent, and functions as an imidization promoter. The organic amine compound is preferably a compound excluding a diamine compound which is a raw material for a polyamideimide precursor.
Among these, a tertiary amine compound is preferable as the organic amine compound. When the tertiary amine compound is applied as the organic amine compound, the solubility of the specific polyamideimide precursor in a solvent is easily increased, the film forming properties are easily improved, and further, the storage stability of the polyamideimide precursor composition is easily improved. 
Miyamoto, col. 12, teaches examples of the aliphatic chained tertiary amine compound include 2-diethylaminoethanol. 

When R1 is a methyl group in Formula (3), this compound reads on methylmorpholine. 
Miyamoto, col. 13, teaches the organic amine compound, a compound having a boiling point of 60° C. or higher (preferably from 60° C. to 200° C., and more preferably from 70° C. to 150° C.) is preferable.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use 2-diethylaminoethanol or methylmorpholine having a boiling point preferably from 70° C. to 150° C as taught by Miyamoto as the tertiary amine compound as taught by Matsuno as these compounds as the film forming properties are easily improved, and further, the storage stability of the composition are easily improved. 

Regarding claim 2, Matsuno, paragraph 127 of the PGPUB, teaches the kind of the solvent in the imide group-containing compound solution is not also particularly limited but can preferably be water. 

Regarding claim 3, Matsuno, paragraph 29 of the PGPUB, teaches an absorption peak derived from an amide group is observed at a wavenumber of 1,600 cm−1. 
Matsuno, paragraph 45 of the PGPUB, teaches upon constituting the imide group-containing compound solution of the invention, it is preferable that the ratio of S1/S3 is a value within the range of from 2 to 20 when the height of the absorption peak −1 is denoted as S1 and the height of the absorption peak derived from an amide group at the wavenumber of 1,600 cm−1 is denoted as S3 in the infrared spectroscopy chart.

Regarding claim 4, Matsuno, paragraph 29 of the PGPUB, teaches an absorption peak derived from a carboxyl group is observed at a wavenumber of 1,413 cm−1 in an infrared spectroscopy chart obtained by an infrared spectroscopic measurement of the imide group-containing compound. 
Upon constituting the imide group-containing compound solution of the invention, it is preferable that the ratio of S1/S4 is a value within the range of from 8 to 30 when the height of the absorption peak derived from a benzene ring at the wavenumber of 1,500 cm−1 is denoted as S1 and the height of the absorption peak derived from a carboxyl group at the wavenumber of 1,413 cm−1 is denoted as S4 in the infrared spectroscopy chart.

Regarding claim 9, the compound of Formula I as taught by Matsuno is the same compound as claimed in claim 1 and therefore it would be expected that the compound of Formula I as taught by Matsuno would be capable of obtaining a polyamide resin having an imidation rate of 70% or more by thermal curing at a temperature of from 100oC to 200oC for 30 to 60 minutes as claimed in claim 9. 

Response to Arguments
3/8/21 have been fully considered but they are not persuasive. 
Applicant argues Matsuno is targeted at general hydrolysate of polyimide as shown in Formula (1). Basically, there is no room in Matsuno for including a specific cyclo ring structure affecting the water solubility. On the other hand, Miyamoto is characterized to have a specific cyclo ring structure as repeating units as shown in the formula (PA) and such resin is dissolved in a polyamide precursor composition.
Accordingly, it can be said that Matsuno and Miyamoto teach away from each other since the content rate of the polyimide structure is low, the imidization rate is low and the storage property in terms of curing properties at low temperature does not matter in Miyamoto, while the content rate of the polyimide structure is high, the imidization rate is high, and the storage property in terms of curing properties at low temperature matters in Matsuno.
At any rate, if the hydrolysate of the specific polyimide shown in Formula (1) of Matsuno is replaced with the resin having have the specific cyclo ring structure repeatedly shown in Formula (PA) of Miyamoto, Matsuno and Miyamoto teach away from each other and there is no motivation to combine them with each other. Thus, it is apparent that the configuration of the present invention cannot be achieved. 
Examiner respectfully traverses. 
Matsuno teaches all the limitations of claim 1 except of a specific amine. Matsuno teaches tertiary amines but not a specific claimed amine. 
Miyamoto is solely combined with Matsuno to teach a specific tertiary amine compound such as 2-diethylaminoethanol or methylmorpholine.

Miyamoto teaches the organic amine compound is a compound which converts a specific polyamideimide precursor (a carboxyl group thereof) to an amine salt so as to increase its solubility in the solvent, and functions as an imidization promoter.
Among these, a tertiary amine compound is preferable as the organic amine compound. When the tertiary amine com pound is applied as the organic amine compound, the solubility of the specific polyamideimide precursor in a solvent is easily increased, the film forming properties are easily improved, and further, the storage stability of the polyamide imide precursor composition is easily improved.
This teaching of the amine can be crossed over to Matsuno to teach specific tertiary amines in which film forming properties are easily improved, and further, the storage stability. 
Therefore, as stated above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use 2-diethylaminoethanol or methylmorpholine having a boiling point preferably from 70° C. to 150° C as taught by Miyamoto as the tertiary amine compound as taught by Matsuno as these compounds as the film forming properties are easily improved, and further, the storage stability of the composition are easily improved. 

/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	3/10/21